Exhibit 10.2

 

 

LOCK-UP AGREEMENT

 

May 18, 2015

 

 

Re:

Warrant Exchange Agreement, dated as of May 18, 2015 (the “Warrant Exchange
Agreement”), between Catasys, Inc., a Delaware corporation (the “Company”), and
the warrant holders signatory thereto (each, a “Holder” and, collectively, the
“Holders”)

 

Ladies and Gentlemen:

 

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Warrant Exchange Agreement.
Pursuant to Section 3 of the Warrant Exchange Agreement, the undersigned
irrevocably agrees with the Company that, from the date hereof until the earlier
of a) six (6) months after the Company files a S-1 or S-3 registration
statement, or b) January 4, 2016 (such period, the “Restriction Period”), the
undersigned will not offer, sell, contract to sell, hypothecate, pledge or
otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any Affiliate of the undersigned or any person
in privity with the undersigned or any Affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to,
any shares of Common Stock or Common Stock Equivalents beneficially owned, held
or hereafter acquired by the undersigned (the “Securities”). Beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Letter Agreement.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Securities in the transactions listed as (i)-(iv)
below, provided that (1) no such transfer shall involve a disposition for value,
(2) each such transfer shall not be required to be reported in any public
report, announcement or filing made or to be made with the Securities and
Exchange Commission or otherwise during the Restriction Period and (3) the
undersigned does not otherwise voluntarily effect any public filing,
announcement or report regarding any such transfer during the Restriction
Period:

 

(i)     as a bona fide gift or gifts;

 

(ii)     to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned;

 

(iii)     to any beneficiary of the undersigned pursuant to a will or other
testamentary document or applicable laws of descent; or

 

 
 

--------------------------------------------------------------------------------

 

 

(iv)     to any corporation, partnership, limited liability company or other
entity all of the beneficial ownership interests of which are held by the
undersigned or the immediate family of the undersigned.

 

The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to the Company to complete the
transactions contemplated by the Warrant Exchange Agreement and that the Company
shall be entitled to specific performance of the undersigned’s obligations
hereunder. The undersigned hereby represents that the undersigned has the power
and authority to execute, deliver and perform this Letter Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will benefit from the closing of the transactions contemplated by
the Warrant Exchange Agreement.

 

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company and the Holder. This Letter
Agreement shall be construed and enforced in accordance with the laws of the
State of New York without regard to the principles of conflict of laws. The
undersigned hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court sitting in the Southern District of New York and
the courts of the State of New York located in Manhattan, for the purposes of
any suit, action or proceeding arising out of or relating to this Letter
Agreement, and hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Warrant Exchange Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. The
undersigned hereby waives any right to a trial by jury. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

 

By its signature below, the Transfer Agent hereby acknowledges and agrees that,
reflecting this Letter Agreement, it has placed an irrevocable stop transfer
instruction on all Securities beneficially owned by the undersigned until the
end of the Restriction Period. This Letter Agreement shall be binding on
successors and assigns of the undersigned with respect to the Securities and any
such successor or assign shall enter into a similar agreement for the benefit of
the Company.

 

 

*** SIGNATURE PAGE FOLLOWS***

 

 
2 

--------------------------------------------------------------------------------

 

 

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

 

 

 

Signature

 

 

 

Print Name

 

 

 

Position in Company

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

Number of shares of Common Stock

 

 

Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.

 

 

 

 

By:

 

 

Name:

Title:

 

 

Acknowledged and agreed to

as of the date set forth above:

 

American Stock Transfer & Trust Co. LLC

 

 

By:

 

 

Name:

Title:   

 

 

3